Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-2, 4-5, 7, and 9-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iannacone (US 2005/0150132) in view of Young (US 7,980,005).
Regarding Claims 1 and 4, Iannacone discloses an article of footwear comprising a base sole element (13) and an outwardly exposed upper element (16) forming a fully open separated space therebetween configured to fully span and enclose a width of a human foot inserted therein with the upper element configured to rest on the foot (Fig.1,2,5), wherein one (18) to four discrete toe separator elements, each fully extends across the open separated space (as seen in Fig.2), wherein each of the one to four discrete toe separator elements is comprised of an elongated longitudinal material tube (74), having an upper and lower end and wherein the elongated longitudinal material tube is circumferentially continuously closed (as seen in Fig.2 & 7) and is comprised of an integrated bilayer material comprised of an outer layer of fabric material (74) and an inner layer (72), wherein the upper end of the elongated longitudinal material tube (of 18) is closed and the closed upper end is fixedly adhered to an underside of the upper element (16) at a position above the inserted foot and the lower end is closed and the closed lower end is attached to a top side of the base sole element (13) at a position below the inserted foot (Fig.2, para.31-32), thereby forming a fully closed elongated longitudinal material tube (18). Iannacone does not disclose the inner layer being foam or memory foam. However, Young teaches a toe separator having a layer of memory foam (Col.2, lines 31-34). When in combination Iannacone and Young teach wherein the inner layer material consists essentially of memory foam.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted the flexible inner layer of Iannacone with the memory foam taught by Young, as a simple substitution of one well known type of cushioning material for another in order to yield the predictable result of providing cushioned comfort to the wearer's toes.
Regarding Claim 2, Iannacone discloses an article of footwear of claim 1, wherein the footwear comprises a sandal with one toe separator element (18), configured and positioned for separation of a big toe and adjacent toe of the human foot (as seen in Fig.1).
Regarding Claim 5, Iannacone discloses an article of footwear of claim 1, wherein the outer fabric material of the material tube (74) is comprised of a decorative layer material (inasmuch as has been claimed by Applicant, Iannacone discloses a material that is decorative as it would have a color of some sort).
Regarding Claim 7, Iannacone discloses an article of footwear of claim 1, wherein the outer fabric layer (74) comprises a textured outer surface configured to provide a massaging effect to adjacent toes in contact therewith (the fabric surface of 74 would have a texture of some sort as it is a woven textile; further, Applicant has provided no claimed structural limitation(s) to define how the surface is textured). It is noted that “configured to provide a massaging effect to adjacent toes in contact therewith” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function. Iannacone teaches the structural limitations of the claim and therefore would be capable of providing a massaging effect.
Regarding Claim 9, When in combination Iannacone and Young disclose an article of footwear of claim 4, wherein the inner layer material of memory foam (Iannacone as modified by Young) is integrally formed with the outer fabric layer (74) or adhered thereto as the bilayer material (Iannacone: as seen in Fig.7), with the elongated longitudinal material tube respectively comprising each toe separator element (Iannacone: 18), with lateral ends (Iannacone: right and left sides of bottom end) of the sized section seamed together to maintain configuration of the tube and wherein the seam of the tube is positioned to face the foot (i.e. the bottom of the foot) when the footwear is worn (Iannacone: para.32 & Fig.2). It is noted that “lateral ends of the sized section seamed together to maintain configuration of the tube and wherein the seam of the tube is positioned to face the foot when the footwear is worn” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. 
Regarding Claim 10, Iannacone further discloses an article of footwear of claim 9, wherein the tube has a circular cross section (as seen in Fig.7).
Regarding Claim 11, Iannacone discloses the invention substantially as claimed above. It is noted the “wherein the seamed ends of the sized section are skived” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Iannacone discloses the structure of the invention as claimed and therefore the process by which the product is obtained is not germane to the issue of patentability. Patentability shall not be given for the process by which the claimed product was made.
Regarding Claim 12, When in combination Iannacone and Young teach an article of footwear of claim 4, wherein the outer fabric layer (Iannacone: of 74) comprises an un-seamed tubular enclosure (Iannacone: as seen in Fig.7) for the inner layer of memory foam (72 of Iannacone as modified by Young).
Regarding Claim 13, When in combination Iannacone and Young teach an article of footwear of claim 4, wherein each toe separator element (18) includes an unattached centrally and longitudinally positioned stiffener element (70 is a stiffener element, inasmuch as has been claimed by Applicant, as it gives 18 its three dimensional form to stand between a user’s toes) configured to provide structural support for the outer layer of fabric material and the inner layer of memory foam (as seen in Fig.2 of Iannacone).

2.	Claims 3, 8, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iannacone (US 2005/0150132) and Young (US 7,980,005), as applied to the claims above, in view of Starensier (US 2,740,207).
Regarding Claim 3, Iannacone and Young disclose the invention substantially as claimed above. Iannacone discloses an article of footwear of claim 1, wherein the footwear comprises a sandal a toe separator (18). Iannacone does not disclose the sandal having four toe separator elements, respectively configured and positioned for separation between five toes of the human foot. However, Starensier teaches a sandal having four toe separator elements (6), respectively configured and positioned for separation between five toes of the human foot (as seen in Fig.1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the sandal of Iannacone to include four toe separator elements, as taught by Starensier, in order to provide a sandal having four toe separators which prevent irritation of the skin between a user’s toes.

Regarding Claim 8, Iannacone and Young disclose the invention substantially as claimed above. Iannacone does not disclose wherein the outer fabric layer of the material tube is comprised of at least one of an antimicrobial, an antibacterial and an antifungal fabric configured to provide respective antimicrobial, antibacterial and antifungal activity treatment to an area between the adjacent toes with which the toe separator is in contact. However, Starensier teaches a toe separator with a material tube (17) comprised of at least one of an antimicrobial, an antibacterial and an antifungal fabric configured to provide respective antimicrobial, antibacterial and antifungal activity treatment to an area between the adjacent toes with which the toe separator is in contact (Col.1, lines 15-19 & lines 36-45; Col.2, lines 51-54).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the material tube of Iannacone to have incorporated an antifungal treatment on the fabric, as taught by Starensier, in order to provide a sandal with four, anti-fungal treated, toe separators which can deliver antifungal treatment between all of the toes of a user’s foot.
Regarding Claim 16, Iannacone and Young disclose the invention substantially as claimed above. Iannacone does not disclose a method for directly treating microbial, bacterial and fungal growth between toes of a human foot, comprising the steps of: a)    aligning three adjacent toe separator elements of the article of footwear of claim 4, starting from a small toe of the human foot along a distally extending diagonal line with a toe separator element between a big toe and an adjacent toe being out of line from the diagonal line and proximally behind an adjacent toe separator, in conformity with anatomical configuration of the human foot, and attaching all the toe separator elements to the upper element and lower base element respectively, b) providing the outer fabric layer of the tube material of the four toe separator elements as one of an antimicrobial, antibacterial and antifungal fabric, and c) placing the article of footwear on a human foot in need of treatment for microbial, bacterial, and fungal growth whereby respective antimicrobial, antibacterial and antifungal activity treatment is directly applied to a base area between the adjacent toes with which the toe separator element is in contact. However, Starensier teaches a method for directly treating microbial, bacterial and fungal growth between toes of a human foot, comprising the steps of: a) aligning three adjacent toe separator elements (6) of the article of footwear of claim 4, starting from a small toe of the human foot along a distally extending diagonal line (as seen in Fig. 1), in conformity with anatomical configuration of the human foot, and attaching all the toe separator elements to the upper element and lower base element respectively (Col.2, lines 22-28; Fig.2),b) providing the outer fabric layer of the tube material (17) of the four toe separator elements as one of an antimicrobial, antibacterial and antifungal fabric (Col.2, lines 51-54), and c) placing the article of footwear on a human foot in need of treatment for microbial, bacterial, and fungal respective antimicrobial, antibacterial and antifungal activity treatment is directly applied to a base area between the adjacent toes with which the toe separator element is in contact (Col. 1, lines 15-19 & lines 36-45; Col.2, lines 51-54). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the sandal of Iannacone to include four toe separator elements with an antifungal treatment on the fabric, as taught by Starensier, in order to provide a sandal with four, anti-fungal treated, toe separators which can deliver antifungal treatment between all of the toes of a user’s foot, preventing irritation of the skin between a user’s toes.
Starensier does not disclose the toe separator between a big toe and an adjacent toe being out of line from the diagonal line and proximally behind an adjacent toe separator. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have arranged the toe strap/separator being out of line from the diagonal line and proximally behind an adjacent toe separator in order to provide the optimum configuration for fitting a user’s foot comfortably within the footwear, as it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive. 
Applicant’s Remarks: Applicant asserts the inner and outer walls 72 and 74 of Iannacone are specifically characterized as touching, not adhered as a single material with two layers. Furthermore, the inner wall 72 has the ends closed off to keep the filling contained and the outer hose 74 is separately affixed to the sole 12. They (walls 72 and 74) must perforce be separated elements to provide such disparate mechanical functions. The Examiner is contending that the wrap around (around an existing strap) memory foam structure of Young would suggest to one skilled in the art to make the inner wall element 72 of lannacone of memory foam. Though it was pointed out that Iannacone has a separate cushioning structure of movable beads, the Examiner contended that one skilled in the art would use the memory foam to enhance the cushioning. While this may be valid if the cushioning structure of Iannacone was that of a sheet layer and the memory foam added a thickening layer, it is not valid with respect to cushioning effected with moving balls. If the memory foam layer is thick enough to provide cushioning on its own, as contended by the Examiner, it would interfere with any cushioning effect of moving balls (the invention of Iannacone) and if thin enough not to interfere it would have no effect and there is no incentive to use it. It is further noted that Young teaches and claims the cushioning effect of the viscoelastic gel and 
absolutely nothing about any cushioning effect of the memory foam. The memory foam is simply used as a gel containing element and as a positioning device and element on a sandal strap without any described cushioning effect. Such positioning device characteristic is irrelevant to the Iannacone structure and components. Thus, one skilled in the art would have no incentive to effect the combination contended by the Examiner and even if effected (according to the Examiner's contention) would detrimentally affect the operation of the Iannacone invention. One skilled in the art would certainly not make a change which would detrimentally affect the invention of the reference.
Examiner’s Response: Examiner respectfully disagrees and notes that the claim currently recites “an integrated bilayer material comprised of an outer layer of fabric material and an inner layer of foam or memory foam”. This is clearly not defining a single material with two layers as Applicant argues, but two distinct layers of different materials that are adhered together. Applicant’s argument that Iannacone does not teach adhering 72 and 74 together is not found persuasive as Iannacone expressly teaches 72 and 74 being attached to one another, which is to say that they are indeed adhered to one another via sewing or gluing (para.31-32; which furthers this fact by stating that the walls are depicted separately for explanatory purposes only). Additionally, Applicant argues Iannacone teaches the material of inner and outer walls 72 and 74 should be the same as that of upper sole 62 of knit fabrics, woven fabrics, flexible leather, with any material selected so that the upper sole can transmit force in response to changes in pressure; and that memory foam (or for that matter any foam) has only compressible resistance and will tear under stresses of walking. This argument is not found persuasive as memory foam and other foams are well known in the footwear art as sole layer materials, therefore such foam absolutely can withstand the stresses of walking and, as Young teaches a memory foam for use in footwear, clearly memory foam is an acceptable foam for use in a toe separating portion of footwear. Also, Iannacone does not specifically limit the material options of 72 and 74 as Para.24 states “Other fabrics or materials may be substituted therefore, including but not limited to knit fabrics, woven fabrics, and flexible leather.” Applicant further argues that the combination would provide little if any value since cushioning by Iannacone is provided by moving contained beads and a memory foam inner wall would not provide the shift response required by Iannacone, this is not persuasive as the layer of memory foam would not inhibit the movement of Iannacone’s beads. Applicant's arguments, with regard to Young, fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The memory foam of Young is not simply used as a gel containing element with no discussion of cushioning properties, memory foam is unequivocally known to one of ordinary skill in the art as imparting comfortable cushioning and the presence of the memory foam of Young provides such cushioning to a user, separate from the viscoelastic gel. For all of these reasons, Applicant’s arguments are not found persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732